McIver, A. J.
I concur in the conclusion reached in this case, but desire to state very briefly my reasons. As to the first question .discussed by the Chief Justice, viz., whether this court has been deprived of the power to issue a writ of mandamus in a case of this kind, by virtue of the provisions of an act entitled “ An act to facilitate the collection of taxes,” approved December 24th, 1878, if it were res integra, I should feel compelled to dissent, but as I regard the question settled by the case of State v. County Treasurer, 4 S. C. 520, I am bound to yield my opinion to this express adjudication, which, until it is reversed, is as binding upon me as if I agreed to every proposition which it announced.
As the question, however, is one of the gravest importance, involving the boundary line between two of the departments of the government — the legislative and the judiciary — it may not be amiss for me to state, in a very few words, the grounds of my dissatisfaction with the conclusion which this case compels us to adopt. There is no doubt but that, under Article I., Section 2, of the constitution, the legislative power of the state is vested in the general assembly, but there is as little doubt that this is not a grant of complete and absolute legislative power, but only of such as is not forbidden by the terms of the constitution of the' United States, or of this state, either in express words or by necessary implication. Hence, when the inquiry arises whether any particular act of the general assembly is within the scope of *316the powers granted to that body, the only question necessary to be considered is whether such act is forbidden, either in express terms or by necessary implication, by any provision of the constitution of the United States or this. state; for if it is not so forbidden, then such act has the full force and effect of law; but if it is so forbidden, then it has no such forcé and effect, and must be declared to be unconstitutional, and therefore void. It will not be denied that where certain powers are, by the constitution of the state, vested in one of the departments of the government or any officer of such department, the general assembly is as effectually forbidden from taking away such powers from such department or such officer as if the constitution had in express words forbidden their doing so. Now, by Article IV., Section 4, of the constitution, it is provided, amongst other things, that the Supreme Court “shall always have power to issue writs of injunction, mandamus,” &c. Observe that the language is not, as in some other sections of the constitution, shall have jurisdiction in cases of mandamus, &c., which might imply, as is argued in State v. County Treasurer, supra, that this clause was only designed to give the court jurisdiction in this class of cases when they arise under the laws enacted by the general assembly, but do not perpetuate the writs there men-, tioned, or the power of the court to issue such writs, but the language is, “ shall always have power to issue writs of injunction, mandamus,” &c. This language, it seems to me, confers special powers upon the court in express words, no one of which can be taken away or abridged by the general assembly any more than any other or all of the powers conferred upon the court. By the same section the Supreme Court is invested with ajjpellate jurisdiction “in cases of chancery,” and that expression has been held in Sullivan v. Thomas, 3 S. C. 531, to mean all such cases as were cognizable by the courts of equity of the state existing at the adoption of the constitution. For, as was said in that case, at page 546, “It must be premised that the jurisdiction of this court, so far as it was ascertained and fixed by the constitution, is unaffected by the provisions of the code of procedure or any other statute law. Again, the terms employed to mark out that *317jurisdiction must be taken in the sense in which they were understood at the time the constitution was adopted.”
So it seems to me that when, in this same section, the Supreme Court is invested with the power to issue writs of mandamus, it must mean that it should have power to issue such writ in all such cases, as it was the appropriate remedy at the time of the adoption of the constitution; and that the general assembly has no more authority to deny to the court the right to issue such writ in any case in which it was then the appropriate remedy than it would have to deny its right to hear an appeal in any particular case or class of cases in chancery, or to deny its right to exercise any other of the powers granted to it by the constitution. If the general assembly has the power to deprive the court of its right to issue the writ of mandamus in one particular case, no reason can possibly be suggested why it may not do so in any other case, or in all cases; and if so, then the result would be that the court would be entirely stripped of one of the powers expressly granted to it by the constitution. Such a result surely cannot be brought about by an act of the general assembly.
Again, by Article III.; Section 2, of the constitution, the governor is invested with the pardoning power. I do not see why, upon the same principle that it is held that the general assembly may take away from the Supreme Court the power to issue the writ of mandamus in one particular case, they may not take away from the governor the power to grant a pardon in some particular case; and if in one case, then in all, and thus defeat this provision of the constitution altogether. In the one case the power to issue the writ of mandamus is expressly granted, just as in the other the power to grant pardons.
If the general assembly can in the one case limit the power granted by confining its exercise to certain particular cases, I am at a loss to perceive any reason why it may not do so in the other.
It must be conceded that, not only at the time of the adoption of the constitution, but also at the. time of the commencement of the proceedings in this case, mandamus was the appropriate remedy in the case made by the petition of the relators, and that the Supreme Court then had the power, conferred by the constitution of the state, to enforce by writ of mandamus the rights *318claimed by the relators, if established according to law. What is there now to prevent the court from exercising such power ? Will it do to say that the court is prevented from exercising a power expressly conferred by the constitution by an act of the general assembly .forbidding the exercise of such power? If so, then, it muát necessarily follow that an act of the general assembly has the effect of repealing or abrogating a provision of the constitution, a conclusion which no one will accept. For as the court undoubtedly once had the power in question, and had it by virtue of an express grant in the constitution, and as the only thing relied upon as depriving the court of such power is the act of the general assembly of 24th December, 1878, it must follow either that the court still has the power to issue the writ of mandamus, or that this power thus conferred by the constitution has been taken away by the act of the general assembly above mentioned. These views do not by any means involve the idea that the general assembly may not by appropriate legislation regulate the form of the remedy or the practice in administering it. This they may undoubtedly do, as there is nothing in the constitution which can be regarded as prohibiting such an exercise of legislative power. But when it is proposed by a simple act of the general assembly to destroy or abrogate a remedy provided for by the constitution by denying to this court the right to exercise a power expressly granted by the constitution, it is difficult for me to understand how the constitutionality of such legislation can be vindicated. But, as I have said above, I regard this question as concluded by the decision in the case of State v. County Treasurer, and as long as that decision stands unreversed I am compelled to yield my convictions to an absolute decision of the court of last resort. For this reason, and this alone, I concur in the conclusion reached as to the first question discussed in this case. As to the other question, I am quite content to rest the conclusion upon the reasoning employed, in the opinion of the Chief Justice.
Buie discharged.